To compel respondent to convey to relator certain lands sold at tax sale for delinquent taxes for the year 1844.
Denied 1854.
Held, that the Laws of 1843, Sec. 69, p. 81, authorizes the auditor general to withhold a conveyance after a sale in certain cases; that the act conferred upon him judicial power, into the proper exercise of which the court cannot inquire in proceedings of this nature; that mandamus would only be granted to compel the performance of a ministerial act not dependent upon the exercise of judicial discretion, in the absence of an effectual legal remedy; that whether the deed was properly withheld is not a subject of inquiry, and if the party is dissatisfied his remedy is by certiorari.